Exhibit 10.47

EXECUTION

AMENDMENT NUMBER TWENTY

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TWENTY (this “Amendment Number Twenty”) is made this 7th
day of September, 2015 among PENNYMAC CORP. and PENNYMAC HOLDINGS, LLC f/k/a
PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC (each, a “Seller” and jointly
and severally, the “Seller” or “Sellers”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of December 9, 2010, among Sellers, Servicer and Buyer, as such
agreement may be amended from time to time (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the term of the facility as
more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of September 7, 2015 (the “Amendment
Effective Date”):

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2015 Extension Fee” in the appropriate alphabetical order to read as follows:

“2015 Extension Fee” shall have the meaning assigned to it in the Pricing Side
Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it as follows:

“Termination Date” shall mean October 22, 2015 or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

(c) Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:



--------------------------------------------------------------------------------

“In connection with the extension of the Termination Date from September 7, 2015
to October 22, 2015, Sellers agree to pay to Buyer an additional commitment fee
for the period beginning on September 7, 2015 through October 22, 2015, equal to
the 2015 Extension Fee (reduced by any amount of the 2015 Extension Fee paid to
Buyer under Amendment Twelve to the PMAC Agency Agreement), such payment to be
made in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to Buyer on or prior to September 7, 2015. Buyer may, in its sole
discretion, net all or any portion of the 2015 Extension Fee then due and
payable from the proceeds of any Purchase Price paid to any Seller. The 2015
Extension Fee is and shall be deemed to be fully earned and non-refundable as of
September 7, 2015.”

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Twenty (including any 2015 Extension Fee and all reasonable fees and out
of pocket costs and expenses of the Buyer’s legal counsel) in accordance with
Sections 23 and 25 of the Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Twenty shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER TWENTY SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5. Counterparts. This Amendment Number Twenty may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Twenty need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Twenty to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:   /s/ Pamela Marsh Name:   Pamela Marsh Title:  
Executive Vice President, Treasurer PENNYMAC HOLDINGS, LLC (Seller) By:   /s/
Pamela Marsh Name:   Pamela Marsh Title:   Executive Vice President, Treasurer
PENNYMAC LOAN SERVICES, LLC, (Servicer) By:   /s/ Pamela Marsh Name:   Pamela
Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A. (Buyer and
Agent, as applicable) By:   /s/ Susan Mills Name:   Susan Mills Title:   Vice
President Citibank, N.A.

 

Acknowledged: PENNYMAC MORTGAGE INVESTMENT TRUST By:   /s/ Pamela Marsh Name:  
Pamela Marsh Title:   Executive Vice President, Treasurer

 

Amendment Number Twenty to Master Repurchase Agreement REIT-NPL